                 Case 21-50222-KBO               Doc 12-1     Filed 06/08/21     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

IN RE:                                                        Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                          Case No: 19-12153 (KBO)

                                  Debtors.                    (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                              Adversary Proceeding No. 21-50222
                                    Plaintiff,

          vs.
                                                              Re: ____________
RELIANT RECYCLING, INC.,

                                 Defendant.

                       ORDER GRANTING RELIANT RECYCLING, INC.’S
                       MOTION TO REOPEN ADVERSARY PROCEEDING

          Upon Motion to Reopen Adversary Proceeding (the “Motion”) filed by Reliant

 Recycling, Inc. (the “Defendant”); and the Court having considered the Motion and the relief

 requested therein; and due and proper notice of the Motion having been provided, and it

 appearing that no other or further notice need be provided; and the Court having reviewed the

 Motion; and the Court having determined that the legal and factual bases set forth in the Motion

 establish just cause for the relief granted herein; and upon all of the proceedings had before the

 Court and after due deliberation and sufficient cause having been shown;

          IT IS HEREBY ORDERED THAT the Motion is hereby GRANTED, and this

 adversary proceeding is hereby reopened.


 Dated:
                                                                          Honorable Judge Karen B. Owens
                                                                          United States Bankruptcy Judge
